Case 1:17-cr-00101-LEK Document 971 Filed 04/06/20 Page 1 of 1              PageID #: 8432

                               MINUTE ORDER


 CASE NUMBER:            CRIMINAL NO. 17-00101 LEK
 CASE NAME:              USA vs. Anthony T. Williams


      JUDGE:      Leslie E. Kobayashi          DATE:             4/6/2020


COURT ACTION: EO: COURT ORDER REGARDING DEFENDANT’S “MOTION
(1) FOR LEAVE TO ADD ADDITIONAL BASIS FOR MOTION FOR JUDGMENT
OF ACQUITTAL; (2) MOTION THAT DEFENDANT’S MOTION FOR JUDGMENT
OF ACQUITTAL BE DEEMED TO INCLUDE A MOTION FOR NEW TRIAL
AND/OR (3) THAT DEFENDANT BE GRANTED LEAVE TO FILE A MOTION FOR
NEW TRIAL”

       On March 15, 2020, pro se Defendant Anthony T. Williams (“Defendant”) filed
his Motion for Judgment of Acquittal (“Motion”). [Dkt. no. 955.] The following
deadlines were issued: Plaintiff the United States of America’s (“Government”) response
- March 30, 2020; and Defendant’s reply - April 13, 2020. [EO, filed 3/16/20 (dkt.
no. 956).] On March 30, 2020, Defendant filed a document that was construed as a
supplement to the Motion (“3/30/20 Supplement”), and the Government filed its response
to the Motion. [Dkt. nos. 960, 964.]

        On April 3, 2020, Defendant filed a document titled “Motion (1) for Leave to Add
Additional Basis for Motion for Judgment of Acquittal; (2) Motion that Defendant’s
Motion for Judgment of Acquittal Be Deemed to Include a Motion for New Trial and/or
(3) that Defendant Be Granted Leave to File a Motion for New Trial.” [Dkt. no. 968.]
Defendant’s filing is HEREBY CONSTRUED as another supplement to the Motion
(“4/3/20 Supplement”).

       In light of the filing of the 3/30/20 Supplement and the 4/3/20 Supplement,
Defendant’s April 13, 2020 reply deadline is VACATED, and the Government is
GRANTED leave to file a supplemental response addressing the 3/30/20 Supplement and
the 4/3/20 Supplement. Defendant is DIRECTED to file a single reply addressing both
the Government’s March 30 response and its supplemental response.

       The Government’s supplemental response is due by April 20, 2020, and
Defendant’s reply is due by May 4, 2020. The Motion will be taken under advisement
thereafter.

      IT IS SO ORDERED.

Submitted by: Agalelei Elkington, Courtroom Manager
